DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because, according to MPEP 2106.04, under MPEP 2106.04(a) (for abstract ideas), Applicant’s claim language qualifies as being an abstract idea under the two prong analysis, wherein prong one is met by reciting a judicial exception in the form of an abstract idea, “a state…determined by means of a model in a manner dependent on pressure differences…wherein, in the model, a substance quantity flow NV which characterizes the gaseous flow between two column stages is given by NV*RV = CVdelta(pv), and a substance quantity flow NL which characterizes the liquid flow between two column stages is given by NL*RL = CLdelta(pL)”, which falls under the Mathematical Concept, as a “Mathematical calculation (“A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.”) and Mental Process groupings of the abstract ideas discussed in MPEP 2106.04(a)(2), since the abstract idea of “determining a state" can be performed in the human mind, or by a human using a pen and paper" and meets the criteria wherein “the ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.”.
Furthermore, the claim does not meet prong two of the analysis, discussed in MPEP2106.04(d) and 2106.05(h), by reciting additional elements that integrate the judicial exception into a practical application, meaning the abstract idea recited by the claim is not doing anything practical such as, by example, using the state determined by the model to control the distillation column (ie. change speed of a compressor).  Even though Applicant recites the limitation “for determining a state of a distillation column having multiple column stages for separating a feed fluid stream into individual fluid components, this is not considered a practical application since the abstract idea is applied to a field of use (distillation).  MPEP 2106.05(h) states “Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.” and “Limiting the use of the formula C = 2 (pi) r to determining the circumference of a wheel as opposed to other circular objects, because this limitation represents a mere token acquiescence to limiting the reach of the claim, Flook, 437 U.S. at 595, 198 USPQ at 199”, therefore it is the Examiner’s position that the judicial exception (abstract idea being the determination of the state using a model and formulas) is applied only in use in the field using a distillation column, and by example, due to the intended use language “for”, and not a practical application, such as controlling the distillation column to get some practical result.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-16 are rejected for at least being dependent on claim 1.

Claim 1 recites the limitation “...pressure differences prevailing between adjacent column stages” in lines 3-4, rendering the claim indefinite for being unclear which of the adjacent column stages of the multiple column stages, claimed in line 1, Applicant is referring.  For purposes of examination, the limitation will be examined as “pressure differences prevailing between each adjacent column stage of the multiple column stages”.

Claim 1 recites the limitation “wherein, in the model, both the gaseous and the liquid flows between the adjacent column stages are brought about by the pressure differences prevailing between the adjacent column stages”, in lines 5-7, rendering the claim indefinite for lacking antecedent basis for each of the terms “the gas” and “the liquid” and being unclear which of the adjacent stages of the multiple column stages Applicant is referencing.  Applicant’s disclosure, with reference to Fig. 1, has multiple gases and liquids within each column 11, 12, 13 and 14, which each have adjacent stages, examination, the metes and bounds of the claim will be established in light of each of the adjacent stages of a single distillation column, “wherein, in the model, both gaseous and liquid flows between each of the adjacent column stages are brought about by pressure differences prevailing between each of the adjacent column stages”.

Claim 1 recites the limitation “wherein, in the model, a substance quantity flow NV which characterizes the gaseous flow between two column stages is given by NV*RV = CVdelta(pv), and a substance quantity flow NL which characterizes the liquid flow between two column stages is given by NL*RL = CLdelta(pL)”, in lines 8-11, which is indefinite for being unclear if the two columns stages are part of the multiple column stages or not since Applicant’s disclosure, Fig. 1, shows multiple distillation columns 11-14 having at least two column stages.  For purposes of Examination, the limitation will be examined as “wherein, in the model, a substance quantity flow NV which characterizes the gaseous flow between two adjacent column stages of the multiple column stages is given by NV*RV = CVdelta(pv), and a substance quantity flow NL which characterizes the liquid flow between the two adjacent column stages is given by NL*RL = CLdelta(pL)”.

Claim 2 recites the limitation “a state is determined during a disappearance or appearance of a gaseous or liquid flow”, rendering the claim indefinite for being unclear if the state is the same or different than the state claimed in claim 1, from which claim 2 depends or what gaseous and liquid flow Applicant is referencing.  Applicant’s disclosure, pg. 2, lines 16-20, recites “The invention allows a distillation column and thus in particular an air or generally fluid separation installation to be simulated in a dynamic state, that is to say in particular during the disappearance or appearance of a gaseous or liquid flow and, based on the results, to then, overall, be operated no longer just statically but dynamically, for 20 example with a variable compressor power. In this way, it is in particular possible to respond in a targeted manner to varying demands and fluctuating energy prices (even for control energy, that is to say the energy which a network operator requires in order to compensate for unforeseen power fluctuations in its power supply system), as examples of cost variables.”.  For purposes of examination, the limitation will be examined as “the state is determined during a disappearance or appearance of the gaseous or the liquid flow between the adjacent column stages”.

Claim 4 recites the limitation ”wherein the disappearance or appearance of a gaseous or liquid flow”, recited in lines 1-2, renders the claim indefinite for being unclear if the gaseous or liquid flow are the same, or different, gaseous and liquid flows recited in claim 2, from which claim 4 depends.  For purposes of Examination, the limitation will be interpreted as “wherein the disappearance or appearance of the gaseous of the liquid flow”.

Claim 6 recites the limitation “wherein a column stage is modelled as an equilibrium stage, wherein a substance, thermal and mechanical equilibrium of the fluid components flowing in the column stage and flowing away from the column stage is assumed.”, rendering the claim indefinite for being unclear if the column stage antedated is one of the multiple column stages, or different, claimed in claim 1, from which claim 6 depends, and for being unclear what fluid components Applicant is referencing.  Furthermore, it is unclear what is performing the assumption.  A look to pg. 10, lines 4-5 recites “The actual height of a packing which corresponds to precisely one equilibrium stage is also referred to as the HETP (Height Equivalent of a Theoretical Plate) value. Substance, thermal and mechanical equilibrium of the gas and liquid streams occurring 5 in the stage are assumed. For the purpose of modelling the flow processes, unsteady conservation of mass and energy is used. Preferably, conservation of momentum is modelled in a quasi-steady manner.”.  In view of this portion of the disclosure, for purposes of examination, the limitation will be examined as “wherein a column stage of the multiple column stages is modelled as an equilibrium stage, wherein a substance, thermal and mechanical equilibrium of the individual fluid components flowing in the column stage and flowing away from the column stage is assumed by the model”.

Claim 7 recites the limitation “wherein unsteady conservation of mass and energy and preferably quasi-steady conservation of momentum are used for modelling the flow process”, rendering the claim indefinite for being unclear if the limitation “quasi-steady conservation of momentum (is) used for modeling” is required by the claim or not due to the term “preferably”, and for “the flow processes” lacking antecedent basis, it being unclear what flow processes Applicant is referencing.  For purposes of examination, the limitation will be examined as “wherein unsteady conservation of mass and energy or quasi-steady conservation of momentum are used for modelling flow process of the distillation column”.

Conclusion
Although no prior art rejections have been made herein for claims 1-16, a determination of allowability cannot yet be established. It has been held that “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art”, since prior art rejections “should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims”. See MPEP § 2173.06 (II). In the instant case, at least claim 1 contains indefiniteness and non-statutory 101 issues, wherein significant considerable speculation would be required for applying prior art. Thus, claims 1-16 are solely being rejected under 35 U.S.C. 101 and 15 U.S.C. 112(b).

Singhal et al. (US 2013/0053998) teaches a method for determining a state (using Fig. 4) of a distillation column (Fig. 1, low pressure column 32 of an air separation system) having multiple column stages (packings 54 and 56) for separating a feed fluid stream (feed air 30) into individual fluid components (oxygen, nitrogen, argon, see paragraph 0029 which describes oxygen liquid 64, nitrogen gas 74 and crude argon gas 82), wherein the state is determined by means of a model (paragraph 0009, “The models contain stage models of each stage of separation within each of the higher pressure column, the lower pressure column and the argon column…”) in a manner dependent on pressure differences prevailing between each adjacent column stages of the multiple column stages (Inherent that there will be pressure differences prevailing between each of the adjacent column stages or else fluid would not flow between the stages);
wherein, in the model, both gaseous and the liquid flows (Figure 1 below shows the flows within a stage in Fig. 3) between the adjacent column stages are brought about by the pressure differences prevailing between each of the adjacent column stages.


    PNG
    media_image1.png
    426
    677
    media_image1.png
    Greyscale

Figure 1: Fig. 3 of Singhal et al.

Canney (US 5,522,224) teaches a method for determining a state (Using Fig. 4; see also paragraphs 009 and 0010) of a distillation column (Fig. 1, high pressure column 12) for separating a feed fluid stream (feed air leaving “Air Purification” in Fig. 1) into individual fluid components (oxygen and nitrogen, as seen leaving the bottom and top of the column 12, respectively), wherein the state is determined by means of a model (See Fig. 3B, 110 “Product Argon Nitrogen Content Dynamic Response Model”) in a manner dependent on pressure differences prevailing between each adjacent column stages of the multiple column stages (Inherent that there will be pressure differences prevailing between each of the adjacent column stages or else fluid would not flow between the stages);
wherein, in the model, both gaseous and the liquid flows (gaseous nitrogen leaving the top of column 12 and liquid oxygen leaving the bottom of column 12), are brought about by the pressure differences prevailing within the column (inherent for there to be a pressure difference from the very bottom of the column, within the liquid oxygen, and the very top of the column where there is vapor).

Ammouri et al. (US 2016/0202223) teaches a method for determining a state (estimations of concentrations of chemical components of air within a distillation column; see paragraph 0014 and 0016) of a distillation column (Fig. 1, packed high pressure column 14; see paragraph 0114, “In the packed distillation column 14”) having multiple column stages (16, 18 and 20) for separating a feed fluid stream (feed air 30) into individual fluid components (components of air), wherein the state is determined by means of a model (model, paragraph 0059, “According to one embodiment, the column comprises points for supplying and/or drawing off the product and/or all or some of the components of the product. Said model divides said column into several sections, referred to as homogeneous sections, each provided between two neighboring supply and/or draw-off points along the height of the column. Said convection term and/or said diffusion term are adapted to each homogeneous section. It will in particular be possible to adapt the vector of parameters G. Adapting the sets of parameters used to each homogeneous section makes it possible to improve the accuracy of the model.”) in a manner dependent on pressure differences prevailing between each adjacent column stage of the multiple column stages (Inherent that there will be pressure differences prevailing between adjacent column stages or else fluid would not flow between the stages);
wherein, in the model, both gaseous and the liquid flows (Fig. 3, liquid flow 90 and gas flow 86; see paragraph 0116, “The arrows 86, 88 show the vertical movement from bottom to top of the gas flow 80 and the arrows 90, 92 show the vertical movement from top to bottom of the liquid flow 82, the axis of the abscissae representing the distance at the liquid/gas interface and the axes of the X and Y coordinates representing the concentrations of liquid and of gas respectively.”) between each of the adjacent column stages are brought about by the pressure differences prevailing between the adjacent column stages.

Yao et al. (US 2018/0264376) teaches a method for determining a state (paragraph 0009, “flooding phenomenon in a packed column”) of a distillation column (Fig. 6, column 600) having a single stage (packing 620) for separating a feed fluid stream (stream inlet pipe 650), wherein the state is determined by means of a model (paragraph 0009, “an exponential generalized autoregressive conditional heteroskedasticity model”) in a manner dependent on pressure differences prevailing between the column stage (paragraph 0009, “An online data collection step is conducted, wherein a plurality of values of a pressure drop are collected from the packed column under operation. A detrending step is conducted, wherein a trend of the values of the pressure drop is removed to obtain a plurality of values of a detrended pressure drop. A fitting step is conducted, wherein the values of the detrended pressure drop are fitted with an exponential generalized autoregressive conditional heteroskedasticity model with orders of p and q (EGARCH(p, q) model) to obtain a value of at least one of model coefficients. A repeat step is conducted, wherein another value of the at least one of model coefficients is obtained. A statistical step is conducted, wherein a value of a monitoring statistic is calculated based on the values of the at least one of model coefficients. A control step is conducted, wherein the value of the monitoring statistic is compared to a control limit, and an alarm is triggered when the value of the monitoring statistic is greater than the control limit.”).

In view of the prior art of record discussed above, although one of ordinary skill in the art could consider relying on an “obvious to try” rationale1 for changing the configuration of the model of the prior art to use the formulas described in claim 1 to arrive at the claimed invention, the reliance on said rationale is admonished2 by the fact that what would be obvious is to vary all possible parameters or try each of numerous possible choices (e.g. formulas and equations) until one possibly arrived at a successful result, since the prior art does not give any explicit indication of which parameters are critical, nor any direction as to which of many possible choices is likely to be successful. 
It should also be noted that the intended purpose and operating principles of the prior art require the specific arrangement of a model which uses a specific formula to determine the state as disclosed and described therein. One of ordinary skill in the art would recognize that any modifications to the prior art of record discussed above to arrive at the claimed invention would be based on improper hindsight, and would render any of the prior art of record listed inoperable for its intended purpose. Assuming arguendo, rearranging and/or replacing the formulas used for determining the state would change the principles of operation thereof, since it would require completely redesigning the structure of the apparatus such that the system achieves the intended purpose of providing the various modes of operation (i.e. See Singhal et al. discussed below, paragraph 0042, which teaches using partial differential equations for determining the state of the column, however does not discuss the terms of the equations within claim 1 for both a liquid and gas within the column), as currently described therein. For instance, rearranging the model to include the formulas claimed in claim 1 would consequently require completely rearranging the model formulas of the prior art of record, most likely resulting in unexpected and/or unintended results, which is evidence against a prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claim(s). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        

/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP § 2143 (I) (E).
        2 Id., at § 2145 (X) (B).